Citation Nr: 0932294	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine at C-5, C-6, and C-7.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty in the United States Marine Corps 
from April 1968 to July 1972 and served in the Air National 
Guard, with active duty from March to September 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Paul, Minnesota regional office (RO) of the Department of 
Veterans Affairs (VA)  

In addition, an April 2002 notice of disagreement was filed 
with the initial disability evaluation established for an 
upper lip scar in the April 2001 decision but the Veteran did 
not perfect his appeal as to this matter.  

In May 2004, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of that hearing is 
associated with the claims files.

This matter was remanded to the RO for additional development 
and adjudication in December 2004 and May 2006.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
degenerative disc disease of the cervical spine is related to 
the Veteran's active military duty nor was arthritis 
manifested within a year of discharge from a period of active 
duty.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine at C-5, C-6, 
and C-7, was not incurred in or aggravated by active military 
service, nor may arthritis of the cervical spine be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 1101, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 3.6, 3303, 3.304, 3.307, 
3.309, (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a June 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his cervical spine degenerative disc disease service-
connection claim.  This letter told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
what assistance the VA could provide the Veteran in obtaining 
this evidence.  Finally, this letter notified the Veteran 
that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the veteran 
in accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has also held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the June 2006 letter.  The Court has held that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini v. Principi.  The timing deficiency was 
cured by readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, Air 
National Guard treatment and personnel records, VA medical 
and private treatment records were obtained, and he testified 
during a hearing before the undersigned in 2004.  He was also 
afforded two VA examinations, in 2002 and 2007, and 
sufficient medical opinions were obtained.

During his May 2004 hearing, the Veteran indicated that he 
was treated at Ehrling-Berquist Air Force Base and at Fort 
McCoy.  The Board's May 2006 remand instructed the RO to 
attempt to obtain these identified treatment records.  A 
January 2009 Personnel Information Exchange System (PIES) 
response indicates that a search was conducted for records 
from the Ehrling-Berquist Air Force Base but that no records 
were found.  In light of this documented negative response, 
the Board finds that further attempts to obtain these records 
would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 
3.159(c)(2).

A request for treatment records from Fort McCoy was also made 
pursuant to the Board's May 2006 remand, but no response to 
this request is documented in the claims file.  The Veteran 
had testified during his May 2004 hearing that his back had 
"gone out" while driving to Fort McCoy to complete a 
readiness exercise in July 1996.  He said that a physician 
gave him a "nerve block" and injected Novocain in his back 
to treat his condition.  Private treatment records from July 
1996 reference this incident, indicating that that Veteran 
was given a Lidocaine injection in a trigger point by a 
military physician about one week prior to the appointment, 
and that a "handwritten progress note from that doctor" was 
"fairly unreadable."  The Veteran's service treatment 
records document July 1996 treatment for back and shoulder 
pain.  Thus, in light of the substance of the Veteran's 
private treatment records and the service treatment records 
contained in the claims files, the Board has determined that 
the terms of its May 2006 remand were complied with, and that 
any further attempts to obtain these records would be 
unnecessary and would serve to only further delay 
adjudication of the Veteran's claim.  See 38 U.S.C.A. § 5103A 
(b)(3); 38 C.F.R. § 3.159(c)(2). 

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

II.	Factual Background and Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
arthritis while in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing Active Duty for Training in the Reserve or 
from an injury incurred or aggravated during inactive duty 
for training in the Reserve.  38 U.S.C.A. § 101(22-3); 38 
C.F.R. § 3.6(c-d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.

The Board also has a duty to assess the credibility and 
weight given to the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the 
Veteran is competent to report that he experiences certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 451 
F.3d at 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

A.	Factual Background

Service treatment records reflect that findings of a July 
1968 entrance examination and a July 1972 discharge 
examination are negative for any relevant spine 
abnormalities.  Clinical records indicate that the Veteran 
fell on a rock in November 1968 and sustained a puncture 
wound to his lip.  The service treatment records are not 
referable to complaints or diagnoses of, or treatment for, a 
cervical disorder.

Service examination reports dated in March 1986 and January 
1990 are not referable to findings of a cervical spinal 
abnormality.  When examined in January 1991 and in April 
1993, the Veteran denied having arthritis and a cervical 
spine abnormality was not noted.  

An October 1994 report of medical examination (RME) is 
negative for any relevant abnormalities, and the Veteran 
denied experiencing recurrent back pain in his accompanying 
October 1994 report of medical history (RMH).  His reported 
history was negative for any arthritis.

A negative limited cervical spine X-ray was noted in a 
January 1995 private medical record.

A June 1995 private cervical magnetic resonance imaging scan 
(MRI) revealed a small asymmetrical bulge at C6-7 and mild 
posterior osteophyte formation at C5-6.

A February 1996 RME was negative for any relevant 
abnormalities and the Veteran denied experiencing recurrent 
back pain.

Complaints of left shoulder and left upper back pain that 
began three days previously were noted in a July 1996 service 
treatment note when full neck range of motion was noted.  An 
assessment of "fibromyalgic vs. tendonitis" and 
degenerative disc disease from overuse was made.  

As noted above, the Veteran testified that his back had 
"gone out" while driving to Fort McCoy to complete a 
readiness exercise in July 1996.  He said that a physician 
gave him a "nerve block" and injected Novocain in his back 
to treat his condition.  Private treatment records dated in 
July 1996 reference this incident, and indicate that that 
Veteran was treated with a Lidocaine injection in a trigger 
point by a military physician about one week prior to the 
appointment, and that a "handwritten progress note from that 
doctor" was "fairly unreadable."  A mild cervical muscle 
strain was noted and the record indicates that the Veteran 
could not cite to a particular incident that caused his pain.

Very limited cervical spine flexion secondary to stiffness 
and pain in the back of the neck and upper back were noted in 
a July 1996 private treatment note.  The Veteran reported 
that he had neck problems for "over a year."  An assessment 
of paracervical muscle strain was made following a physical 
examination.  The examiner was unable to provide the etiology 
of the Veteran's cervical condition due to his history of 
neck problems and the lack of a specific neck injury which 
precipitated the pain.

According to an August 1996 private medical record, a recent 
MRI scan found a small left sided C6-7 disc herniation and 
impingement of the left C7 nerve.

Complaints of left shoulder and arm pain were noted in an 
October 1996 private rehabilitation initial evaluation.  The 
Veteran reported injuring his left scapula (shoulder blade) 
while lifting weights in April 1991 and that those symptoms 
resolved on their own after approximately eight or nine 
months.  A sudden cervical extension followed by physical 
therapy and mechanical traction was noted to have occurred in 
1994.  An impression of left neck pain with radicular 
symptoms and left C6-7 osteophyte/disc protrusion with 
bilateral C5-6 foraminal narrowing, among other diagnoses, 
was made.  The treating physician noted that he felt the 
Veteran's "primarily [sic] problem was back in 1991 when he 
probably strained his levator scapula."  A subsequent 
October 1996 treatment note indicated that the Veteran had 
completed therapy and that his neck felt "appreciably 
better."

No relevant abnormalities were noted in a March 1998 RME.

An August 1998 VA cervical spine computed tomography (CT) 
scan revealed right paramedian osteophytic spurring at C6 
with soft tissue density effacing the left anterolateral 
thecal cal sac compatible with a left-sided herniated nucleus 
pulposus.  

Spondylitic ridging at C5-6 was noted in an August 1998 VA 
cervical myelogram.

Ulnar neuropathy was noted in an October 1998 private 
electromyography (EMG) note.

Complaints of neck pain and associated arm numbness that 
began three years earlier were noted in a November 1998 
private treatment note.

A November 1998 service treatment note indicates that the 
Veteran had "minimal" complaints related to his 
intermittent neck condition.  The examiner noted that the 
Veteran's cervical disc protrusion did not warrant surgery.

A December 1998 private neurosurgical treatment note assessed 
the Veteran's neck pain as being related to a "myofascial 
entity" as there was no substantial pathology of a 
discogenic nature and only "really minimal" degenerative 
changes were present.

An assessment of chronic neck pain was noted in a January 
1999 private treatment note. 

Mild to moderate degenerative changes of the lumbar spine 
were noted in a February 1999 private lumbar X-ray.

The Veteran's condition was found to have not been caused or 
aggravated, directly or indirectly, by his military duty in a 
May 1999 report drafted by the Chief of Aerospace Medicine at 
the Air National Guard.  The examiner noted that the 
Veteran's cervical spine condition was the natural 
progression of degenerative arthritis evidenced in radiologic 
studies dating to 1995, as previous studies had revealed 
similar arthritic changes in his lumbar spine, suggesting a 
chronic disease process rather than an acute injury.

A June 1999 Medical Board Report [MBR] recommended that the 
Veteran be medically disqualified for continued Air National 
Guard service due to his chronic cervical neck pain and 
degenerative arthritis.  The approximate date of origin for 
his degenerative arthritis condition was "[u]nknown 
(possibly 1991)" and 1991 for his chronic cervical neck 
pain.  The report reflects the Veteran's reported complaints 
of initially injuring his back while lifting free weights at 
Sheppard Air Force Base in 1991, resulting in left 
intrascapular area pain that "gradually resolved over the 
ensuing weeks/months."  No medical care was received for 
this injury.  He reported that he again developed pain in 
July 1996 in his right intrascapular pain that later extended 
to his left shoulder and left upper arm.  He currently 
complained of paresthesias that had progressed to numbness 
with prolonged cervical extension.  Diagnoses included 
cervical spine osteophytic and disc changes consistent with 
the natural progression of degenerative arthritis and 
arthritic changes in the cervical spine which impinge on the 
nerve roots.

The Veteran filed an August 1999 Letter of Exception to the 
June 1999 MBR and stated that his cervical pain was due to a 
bulging cervical disc that was diagnosed in 1991.  He 
indicated that the Medical Board had "assumed" that his 
neck condition was based on a natural degenerative process as 
his "medical records do not indicate any arthritis."  He 
reported that he had "no neck or back problems prior to 
1991" and stated that he was injured while lifting weighs at 
Sheppard Air Force Base.

A March 2001 VA general medical examination report reflects 
the Veteran's history of the onset of cervical pain in 1991 
and that it was "unclear as to whether he has had any 
significant trauma to account for this."  Upon clinical 
examination, the pertinent diagnosis was cervical 
degenerative disc disease.

Degenerative disc disease at C5-6 was noted in a May 2001 VA 
cervical X-ray.

At a December 2002 VA orthopedic examination, the Veteran 
reported being struck on the left side of his mouth with a 
rake handle in 1968, that caused him to be knocked 
unconscious.  He said that he experienced pain, numbness and 
tingling in his left arm beginning in the mid-1980s and that 
an evaluation showed a herniated disc at C5-6.  In 1991, he 
reported injuring his right scapula while weightlifting.  He 
had nearly constant neck pain that was aggravated by 
prolonged sitting, by sleeping in uncomfortable positions, 
and by extending his head.  His neck discomfort recently 
decreased, that he attributed to his current physical 
therapy.  Physical examination revealed some cervical spine 
tenderness on palpitation, with pain at C5, C6 and C7.  

Upon clinical examination and a review of the Veteran's 
medical records, the December 2002 VA orthopedic examiner 
diagnosed cervical spine degenerative joint disease.  In the 
VA examiner's opinion, it was not at least as likely as not 
that the Veteran's cervical spine condition was caused by his 
purported November 1968 fall or that it began or was 
aggravated during his 1991 active duty period.  She noted 
that there was no way to have a clear idea of whether the 
Veteran had a neck injury in 1968 but he reported that his 
symptoms began in the mid-1980s during this examination, and 
that it was unlikely that a 1968 disc herniation could have 
remained asymptomatic for 15 years.  Although the Veteran's 
1991 weightlifting injury was associated with the right 
scapula "could" be associated with a radicular injury, his 
EMG revealed no evidence of radiculopathy and that this 
injury appeared to be more muscular in nature.

During his May 2004 Board hearing, the Veteran testified that 
he was injured during basic training in 1968 when he was hit 
with a rake in his face and knocked unconscious.  He 
indicated that he did not have any back problems when he 
entered the Air National Guard in 1982.  In 1991, he reported 
injuring his right scapula while lifting weights and that he 
did not seek treatment for the injury because he did not want 
to be placed on a medical hold and lose his place in his fall 
academic program.  Cervical spine degenerative disc disease 
was first diagnosed in approximately 1992.  His back "just 
went out" in 1996 while driving to a training exercise.  A 
traffic accident in August or September 1997 reportedly 
aggravated this neck condition.  He was subsequently 
discharged from the National Guard because of his neck 
condition.

A September 2004 VA cervical spine X-ray revealed 
degenerative disc disease with bilateral uncinate spurs at 
C5-6.

Nerve conduction studies and an EMG conducted in November 
2004 were negative for median neuropathy or radiculopathies 
in the C-5, C-6 or C-7 distributions.  The electrodiagnostic 
study revealed a mild slowing of conduction velocity across 
the ulnar groove bilaterally with the examiner noting that 
"these findings do not correlate with any symptoms" in the 
Veteran's hands.

A June 2006 signed statement from Dr. D. S., the Veteran's 
primary care physician, indicates that the Veteran was a 
patient since approximately 1985 and sustained an injury 
during his 1968 basic training.  According to Dr. D.S., the 
Veteran's injury occurred when he was struck with a rake 
handle on the right side of his head and "caught him off 
guard."  This injury was not evaluated during basic 
training.  It was noted that, between 1991 and 1998, the 
Veteran worked in a medical evacuation unit and frequently 
lifted heavy equipment and patients and developed pain in his 
neck.  This physician opined that "it is certainly highly 
likely that the injury sustained in 1968 contributed to the 
accelerated appearance of arthritis" in the Veteran's 
cervical spine and that his activities in the medical 
evacuation unit "may have contributed to exacerbating the 
underlying condition and worsening his symptoms."

Degenerative signal loss at T-11 and a very small right 
paramidline disc protrusion at L2-3 without impingement on 
neural structures, early degenerative signal loss at L4-5, 
and minimal central disc bulge/protrusion at L5-S1 without 
impingement on neural structures were noted in a June 2006 
private MRI report.

A February 2007 VA orthopedic examination report reflects the 
Veteran's complaints of neck pain "most of the time" with 
bilateral intermittent arm pain.   Upon clinical examination 
and a review of the Veteran's medical records, the pertinent 
diagnosis was cervical spine degenerative disc disease at C5-
6 with no evidence of cervical nerve root impingement or 
radiculopathy.  The VA examiner opined that the Veteran's 
cervical spine condition was less likely as not caused by or 
related to military service, "particularly incidents noted 
in 1968 and 1991."  This condition was more likely than not 
a "normal age related degenerative change."  The VA 
examiner also indicated that he concurred with the opinions 
expressed in the May 1999 report from the Chief of Aerospace 
Medicine and 2002 VA examination.

B.	Legal Analysis

The Veteran claims that he injured his neck either during an 
incident in November 1968 when he was struck in the face by 
rake or after weightlifting in 1991.

The evidence reflects that the Veteran suffers from a current 
disability as he has been diagnosed with cervical spine 
degenerative disc disease, among other conditions.  

However, no competent medical evidence has been presented 
indicating that the Veteran's cervical spine condition is the 
result of an in-service incurrence or the aggravation of a 
disease or injury.  His Marine Corps service treatment 
records are negative for any complaints, treatments or 
diagnoses of any cervical spine condition.  The treatment 
notes from the November 1968 incident indicate that he fell 
over a rock and are completely negative for any indication 
that he was knocked unconscious, struck by a rake or 
otherwise sustained a neck injury.  His July 1972 discharge 
examination is also negative for such conditions.  
Furthermore, the Veteran's Air National Guard active duty 
treatment records are also negative for the purported 
weightlifting injury to his shoulder blade.

Further, cervical spine arthritis was not diagnosed as 
compensably disabling within one year of discharge from 
active duty that is by September 1992.  The May 1999 Chief of 
Aerospace Medicine, and December 2002 and February 2007 VA 
examiners all declined to find a nexus between the purported 
in-service injuries and the Veteran's current cervical spine 
condition.  In fact, the December 2002 VA examiner concluded 
that it was unlikely that the Veteran's cervical spine 
condition would have remained asymptomatic, as claimed by the 
Veteran, for a period of 15 years, attributing his cervical 
spine condition to age-related degeneration, as similar 
processes were noted in the lumbar spine, by the May 1999 
Chief of Aerospace Medicine.  The February 2007 concurred 
with both the 1999 and 2002 medical examiners' findings.  All 
three examiners reported reviewing the Veteran's medical 
records in conjunction with the medical reports.

In fact, the Veteran did not even mention sustaining a neck 
injury in service until his 2004 hearing, and told the 2002 
VA examiner that his cervical problems started in the 1980s.  
Such assertions conflict with the evidence of record and 
weighs against his credibility.  

The June 2006 opinion from Dr. D. S. suggests that the 
Veteran's cervical spine disability was aggravated by the 
purported 1968 basic training injury and "may have been" 
aggravated by his subsequent work in the medical evacuation 
unit.  The Board accords this opinion less probative value.  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Nor does the Dr. D.S.' opinion address the lack of 
contemporaneous records documenting the Veteran's purported 
1968 neck injury or the purported 1991 weightlifting injury.  
The physician further speculated that the Veteran's condition 
"may have" been aggravated by his Air National Guard 
service, but did not address the three VA opinions finding 
that the Veteran's condition was age-related or the May 1999 
opinion noting a similar process in the Veteran's lumbar 
spine.  The opinion of the private physician is entitled to 
some weight.  It is based on a generally accurate review of 
the Veteran's actual injury.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  But, on the other 
hand, a physician's mere recording of history as reported by 
a patient without adding his/her assessment of that history 
along with clinical findings does not constitute a diagnosis 
or valid nexus opinion, as the diagnosis or opinion is no 
better than the information relied on.  See Reonal v. Brown, 
5 Vet. App. at 460.

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  But see Rodriguez v. Peake and  
Hernandez-Toyens v. West, supra.

Here, it is not clear if Dr. D.S. reviewed the Veteran's 
medical records including documents related to his purported 
November 1968 and 1991 injuries, prior to rendering the June 
2006 opinion.  More significantly, it appears that Dr. D.S. 
relied on the Veteran's inaccurate account of his 1968 in-
service incident.  Accordingly, this June 2006 opinion is 
afforded less probative weight than that of the December 2002 
and February 2007 examiners who reviewed all the Veteran's 
medical records and performed clinical examinations and 
concluded that his degenerative disc disease of the cervical 
spine was not related to the purported in service injuries.  
These opinions are entirely consistent with that of the May 
1999 Chief of Aerospace Medicine who also reviewed the 
Veteran's treatment records and found that the Veteran's 
degenerative arthritis naturally progressed and may have 
first been evidenced in 1995 radiology studies.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Thus, the probative and objective medical opinion of record 
is against a finding that the Veteran's degenerative disc 
disease of the cervical spine was incurred during active 
duty.

As to the opinion of Dr. D. S., while his opinion was more 
specific, his opinion was based upon a history provided by 
the Veteran.  See Reonal, supra.  The physician said that the 
Veteran's current condition was present by reason of a trauma 
he sustained while on active duty.  However, as set forth in 
detail above, there is no evidence, certainly no medical 
evidence, that the Veteran suffered a neck injury during 
active service in 1968.  Thus, Dr. D.S. assumed facts not in 
evidence, and his opinion, although doubtless sincerely 
rendered, is, for that reason, not accorded great weight by 
the Board.  See Reonal, supra. 

Although the Veteran has reported a continuity of 
symptomology, the first clinical evidence of degenerative 
disc disease at C5-6 was in May 2001, 10 years after his last 
discharge from active service and over 30 years after his 
purported basic training injury in 1968; the first radiologic 
signs of degenerative arthritis appear to have been evidence 
in 1995, nearly four years after discharge from active duty.  
In fact, the Veteran did not even report the purported 
November 1968 injury in any claim or record until his May 
2004 Board hearing, and told the December 2002 VA examiner 
that his symptoms began in the mid-1980s, many years after 
the alleged 1968 injury.

The Board acknowledges that the record reflects that the 
appellant has indicated he has some medical training as a 
flight nurse.  However, there is no evidence that he has the 
specialized medical expertise needed to render a professional 
opinion as to the etiology of the disability that is the 
subject of this appeal.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 
(1996). This is especially true where, as here, the claims 
file contains records of medical doctors who reviewed the 
Veteran's medical records and conducted clinical 
examinations, and made no connection between his current 
cervical disorder and active service.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to the Veteran's 
currently claimed cervical spine disability.  The 
preponderance of the evidence is therefore against the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine at C-5, C-6, 
and C-7.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine at C-5, C-6, and C-7 is denied.

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


